Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00413-CV

                  Billy SEMMLER as Representative of Marynell Semmler,
                                     Appellant

                                              v.

                           John R. LANDER and Kimberly Lander,
                                       Appellees

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 16-09-0838-CVA
                         Honorable Russell Wilson, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Appellees’ motion for an order affirming the trial court’s judgment is MOOT. We
tax costs of court for this appeal against Billy Semmler as representative of Marynell Semmler.

       SIGNED February 27, 2019.


                                               _____________________________
                                               Patricia O. Alvarez, Justice